Citation Nr: 9928795	
Decision Date: 10/05/99    Archive Date: 10/15/99

DOCKET NO.  96-27 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the January 12, 1978, rating decision which 
denied entitlement to service connection for the cause of the 
veteran's death involved clear and unmistakable error (CUE).

2.  Entitlement to an effective date earlier than May 1, 
1988, for the grant of entitlement to dependency and 
indemnity compensation (DIC) benefits.

(Motions for consideration of whether clear and unmistakable 
error existed in Board of Veterans' Appeals (Board) decisions 
dated in December 1979, January 1982, and July 1987 are 
addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and W.J.B.


ATTORNEY FOR THE BOARD

T. L. Douglas, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1944 to 
October 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from determinations of the Los Angeles, 
California, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The record reflects that in June 1995 the RO found the 
January 12, 1978, rating decision determination did not 
involve CUE.  In a subsequent June 1995 determination the RO 
denied entitlement to an effective date earlier than 
May 1, 1988, for the grant of entitlement to DIC benefits.  
In April 1996 the appellant perfected her appeal as to these 
issues.

In January 1998 the veteran testified at a personal hearing 
before the undersigned Board Member.  A copy of the 
transcript of that hearing is of record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The January 12, 1978, rating decision was subsumed into 
Board decisions dated in December 1979 and January 1982.  

3.  The veteran died on October [redacted], 1977, as a result 
of stage IV histiocytic lymphoma.  

4.  The Board denied entitlement to service connection for 
the cause of the veteran's death in a December 1979 decision, 
denied the claim upon reconsideration in January 1982, and 
denied reopening the claim in March 1986 and July 1987.

5.  In June 1989 VA regulations were amended, in accordance 
with the Radiation-Exposed Veterans Compensation Act of 1988, 
Public Law 100-321, to allow service connection on a 
presumptive basis for veterans who were exposed to radiation 
in service and who subsequently developed lymphoma.  The 
effective date of Public Law 100-321 was May 1, 1988.

6.  In January 1989 the RO granted entitlement to service 
connection for the cause of the veteran's death based on 
presumptive radiation exposure in service under 38 C.F.R. 
§ 3.309(d).  It was noted benefits were established from the 
effective date of Public Law 100-321.

7.  A January 1989 RO award letter shows the appellant began 
receiving benefit payments effective June 1, 1988.

8.  The appellant is presently receiving the earliest 
possible effective date for the award of DIC benefits based 
upon the presumption of service connection for the cause of 
the veteran's death due to radiation exposure.


CONCLUSIONS OF LAW

1.  The January 12, 1978, rating decision which denied 
entitlement to service connection for the cause of the 
veteran's death was subsumed into the December 1979 and 
January 1982 Board decisions.  38 U.S.C.A. § 7104(a) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.1104 (1998).

2.  An effective date earlier than May 1, 1988, is not 
warranted for the award of DIC resulting from the grant of 
service connection for the cause of the veteran's death due 
to lymphoma from presumed in-service radiation exposure.  
38 U.S.C.A. § 5110 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.114(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the appellant's claims are 
found to be well-grounded under 38 U.S.C.A. § 5107(a) (West 
1991).  That is, she has presented claims which are 
plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  The 
Board is satisfied that all relevant facts have been properly 
developed, and that no further assistance is required in 
order to satisfy the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a).

CUE Claim

Generally, VA regulations provide that when a rating decision 
is subsequently affirmed by a Board decision the underlying 
rating decision is subsumed by the final appellate 
determination.  See 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 20.1104 (1998).

Similarly, the United States Court of Appeals for Veterans 
Claims (Court) has held that unappealed RO decisions denying 
a claim of service connection, which were subsequently 
reviewed de novo on the merits by the Board, were subsumed by 
the Board decision, thus were not subject to a claim of CUE 
by law.  See Dittrich v. West 163 F.3d  1349 (Fed. Cir. 1998) 
aff'ming Dittrich v. West 11 Vet. App. 10 (1998).  

In this case, the record reflects the RO initially denied the 
appellant's claim for entitlement to service connection for 
the cause of the veteran's death on January 12, 1978.  The 
appellant appealed that decision and in December 1979 the 
Board denied the appeal.  In January 1982 the Board 
reconsidered the matter and denied entitlement to service 
connection for the cause of the veteran's death.

As noted above, the appellant's motions for consideration of 
whether CUE existed in Board decisions dated in December 
1979, January 1982, and March 1986 are addressed in a 
separate decision.  Therefore, based upon a review of the 
record, the Board must conclude that the veteran's claim as 
presently developed is void because the January 12, 1978, 
rating decision was subsumed into a subsequent Board 
decision.  The Court has held that in cases such as this, 
where the law is dispositive, the claim should be denied 
because of the absence of legal merit.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).

Earlier Effective Date Claim
Background

The record reflects the veteran died on October [redacted], 
1977, as a result of stage IV histiocytic lymphoma.  In November 
1977 the appellant submitted a claim for DIC benefits.  
Subsequently, the Board denied entitlement to service 
connection for the cause of the veteran's death in a December 
1979 decision, denied the claim upon reconsideration in 
January 1982, and denied reopening the claim in July 1987.  

The Radiation-Exposed Veterans Compensation Act of 1988, 
Public Law No. 100-321, 102 Stat. 485, liberalized the 
requirements for service connection for specified diseases 
considered to have been presumptively incurred in service as 
a result of "radiation-risk activity."  The Act was 
effective from May 1, 1988.  

In January 1989 the RO granted entitlement to service 
connection for the cause of the veteran's death based on 
presumptive radiation exposure in service under 38 C.F.R. 
§ 3.309(d).  It was noted benefits were established from the 
effective date of Public Law 100-321.

A January 1989 RO award letter shows the appellant began 
receiving benefit payments effective June 1, 1988.

In June 1989 VA published final rules implementing Public Law 
100-321 under 38 C.F.R. § 3.309(d), effective May 1, 1988.  
See 54 Fed. Reg. 26027 (1989).  Lymphoma was included as one 
of the specified "radiation-risk" diseases under 38 C.F.R. 
§ 3.309(d).

In October 1994 the appellant requested entitlement to an 
effective date from the date of her original claim.  The 
appellant and persons providing evidence in support of her 
claim asserted earlier RO and Board decisions were based upon 
CUE.

Analysis

Initially, the Board notes the issue of whether the January 
12, 1978, rating decision involved CUE has been denied as a 
matter of law and notes that issues related to CUE in prior 
Board decisions have been addressed in a separate Board 
decision.  As service connection based upon a direct causal 
relationship to active service was previously denied, the 
Board finds the issue on appeal as to an earlier effective 
for DIC benefits is limited to matters arising from the grant 
of the award as a result of the presumption of service 
connection in January 1989.  

Generally, the effective date of an award of DIC which is 
based on an original or reopened claim shall be fixed in 
accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefor.  
38 U.S.C.A. § 5110(a) (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.400(c)(2) (1998).  Once an effective date is established, 
actual payment of benefits may not begin until the first day 
of the next calendar month.  38 U.S.C.A. § 5111 (West 1991); 
38 C.F.R. § 3.31 (1998).

The Board notes, however, that section 5110(g) provides an 
exception to section 5110(a) in that where DIC is awarded 
pursuant to any congressional legislation or VA 
administrative issuance the effective date of the award may 
be no earlier than the effective date of the legislation or 
administrative issuance.  See 38 U.S.C.A. § 5110(g); 
38 C.F.R. § 3.114(a) (1998).  Although 38 C.F.R. § 3.114(a) 
was revised in April 1997, the Board finds the regulation, in 
pertinent part, was unchanged and the appellant is not 
prejudiced by this decision.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Based upon the facts in this case and applicable laws and 
regulations governing the effective date of the appellant's 
claim, the Board finds that service connection for the 
veteran's cause of death due to lymphoma was granted on the 
basis of a liberalizing law or regulation.  Prior to the 
enactment of Public Law No. 100-321 in 1988 service 
connection on a presumptive basis for lymphoma due to or as 
the result of in-service radiation exposure was not 
warranted.  Thus, in accordance with 38 C.F.R. § 3.114(a), 
the earliest possible effective date for any claim for 
lymphoma related to radiation exposure on a presumptive basis 
is May 1, 1988, the effective date of Public Law No. 100-321.  

In this case, the record reflects the appellant's benefits 
were awarded effective from May 1, 1988.  Therefore, as the 
law is dispositive, the Board finds the claim must be denied 
as a matter of law.  See Sabonis, 6 Vet. App. 426.


ORDER

The appeal as to whether the January 12, 1978, rating 
decision which denied entitlement to service connection for 
the cause of the veteran's death involved CUE is denied.

The appeal as to entitlement to an effective date earlier 
than May 1, 1988, for the grant of entitlement to DIC 
benefits is denied.




		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals



 

